The defendant-appellant is the former owner of a multiple dwelling in the city of New York. On March 18, 1938, it conveyed the premises. The plaintiffs were *Page 132 
tenants of an apartment in the multiple dwelling. On March 14, 1938, the ceiling of a room in plaintiffs' apartment was in a dangerous condition and notice of the condition was given to the agent of the defendant-appellant, who promised to repair. When defendant-appellant conveyed the premises it did not notify the grantee of the dangerous condition of the ceiling in plaintiffs' apartment. On March 19th the ceiling fell and injured the plaintiff Lorean Pharm, and for the damages resulting from the injuries, plaintiffs have recovered a judgment against the defendant-appellant.
Under the provisions of the Multiple Dwelling Law (Cons. Laws, ch. 61-a; L. 1929, ch. 713, as amd.) the owner of a multiple dwelling is liable for damages resulting from failure to keep the dwelling in good repair. (Weiner v. Leroco Realty Corp.,279 N.Y. 127; Multiple Dwelling Law, § 78.) At common law it is the general rule that an owner of land ceases to be liable in negligence for its condition when the premises pass out of his control before injury results. (Kilmer v. White, 254 N.Y. 64;Cullings v. Goetz, 256 N.Y. 287; Kushes v. Ginsberg,188 N.Y. 630, affg. 99 App. Div. 417.) However, at common law there are exceptions and one of these is where a nuisance exists on the premises. The Multiple Dwelling Law has broadened the concept of nuisance. The act provides, in subdivision 30 of section 4: "Whatever is dangerous to human life or detrimental to health, and whatever dwelling is overcrowded with occupants * * * are also severally, in contemplation of this law, nuisances."
The jury has found that the ceiling was in a dangerous condition. The law makes this a nuisance, and liability of the owner in such case persists beyond conveyance at least until the new owner has had reasonable opportunity to discover the condition on prompt inspection and to make necessary repairs. So far, liability must extend, and that includes this case. We need not determine its limits more precisely. Nor, in view of what we have said, need we now consider the application of another exception to the general rule of liability of a landlord ceasing with conveyance, *Page 133 
namely, when the landlord in making the transfer is guilty of conscious deception by concealing or failing to disclose a known dangerous condition. (Kilmer v. White, supra.)
The judgment should be affirmed, with costs.
LEHMAN, Ch. J., LOUGHRAN, FINCH, RIPPEY, LEWIS and CONWAY, JJ., concur.
Judgment affirmed.